Decided 16 July, 1907.
On Motion to Modify Award of Costs.
Mr. Justice Eakin
delivered the opinion.
6. Petition of plaintiffs to modify the decree as to costs. In the decision of this case this court decreed costs to defendants on this appeal, and that neither party should recover costs in the trial court. Plaintiffs’ counsel now urge, in view of the fact that by the final decree plaintiffs are adjudged owners of a portion of the property which was the subject of the suit, and their title thereto was quieted, they should recover their costs in the trial court; and we concede that this is correct. Defendants, in their answer, denied plaintiffs’ right to any of the property, and set up title and right of possession thereto in themselves. Thus it appears that plaintiffs were forced to bring this suit to protect their title and possession to the portion thereof adjudged to them by this court. Therefore the decree will be modified to the extent that defendants shall recover costs upon this appeal, and plaintiffs shall recover against the defendants their costs and disbursements incurred in the lower court. Modified.